Citation Nr: 0400449	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-03 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether it was appropriate to reduce, from 100 percent to 30 
percent, the rating for the veteran's ulcerative colitis, 
post-operative status of a protocolectomy with ilean J pouch, 
with residual perianal irritation.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from July 1996 to April 1998.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Winston Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 2003 the Board remanded the case to the RO to 
schedule a video teleconference hearing as requested by the 
veteran in his substantive appeal.  The hearing was held in 
May 2003 before the undersigned Veterans Law Judge, who is 
designated by the Chairman of The Board to conduct hearings 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing testimony has been associated with the claims 
file.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2003).


REMAND

At the hearing, the veteran testified that his disability now 
is just as severe as it was prior to his surgical procedure.  
Transcript (T), pp. 3-5, 8-9.  He also related that he has 
received treatment at a VA treatment facility since January 
2003.  T, p. 14.  The Board notes that there are no treatment 
records associated with the claim file dated later than 
January 2003.  Further, the Board also notes that the June 
2002 VA medical examination report reflects the examiner's 
notation that there were no medical records available for 
review as part of the examination.

Accordingly, the case is REMANDED for the following:

1.  The RO shall obtained all treatment 
records maintained at the VA treatment 
facility at Durham, North Carolina, 
related to the veteran's ulcerated 
colitis disorder and associate them with 
the claim file.

2.  After the above is complete, the RO 
shall arrange an appropriate medical 
examination to determine the severity of 
the veteran's ulcerated colitis 
disorder.  Please ensure the claim file 
is provided to the examiner(s).  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
should be provided to the examiner for 
review prior to the examination.  The 
nature and extent of the disorder should 
be clearly set forth, as should all 
functional limitations caused by the 
disorder.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To 
the extent that the benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




